Citation Nr: 1603923	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to an initial, compensable rating for bilateral dry eye syndrome.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2007 to April 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating for bilateral dry eye syndrome, effective April 21, 2010.  In December 2012, the Veteran filed a notice of disagreement with the assigned rating.   statement of the case (SOC) was issued in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

In May 2014, the Veteran testified during videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record.

The Board notes that the RO treated the Veteran's December 2012 NOD as a claim for an increased rating for bilateral dry syndrome.  However, because the December 2012 statement reflects specific disagreement with the initial  noncompensable rating assigned for bilateral dry eye syndrome, and because it was filed within one year of the grant of service connection, the Board liberally construes this document as a timely filed NOD with the April 2012 rating decision.  See 38 C.F.R. § 20.201 (2015).  Thus, the Board has characterized the matter in the light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

In May 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action, the AOJ issued a supplemental statement of the case (SSOC) in November 2015, and returned the matter to the Board.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Since the April 21, 2010 effective date of the award of service connection, the Veteran's service-connected bilateral dry eye syndrome has been manifested by complaints of burning, photophobia, pain, and blurry vision, with objective evidence of a decreased tear lake and a decreased tear break-up time; his disability is not manifested by impairment of visual acuity or loss of visual field.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent, but no higher, rating for bilateral dry eye syndrome, from April 21, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102,3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.31, 4.79, Diagnostic Codes 6009, 6025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).
  
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, notice meeting applicable VCAA requirements was provided in connection with the claim for service connection in February 2011.  

Subsequently, the Veteran's claim for service connection was granted and an initial rating was assigned in the April 2012 rating decision on appeal.  As  the Veteran has appealed the initial rating assigned, no additional 38 U.S.C.A. § 5103(a) notice is required  for this downstream issue. See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the September 2013 SOC and the November 2015 SSOC include citation to the full rating criteria for evaluating disabilities of the eye, as well as the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration-the  timing and form of which suffice, in part, for Dingess/Hartman.

As for VA's duty to assist, the record  reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file include the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has also been provided multiple VA examinations, most recently in September 2015, to address the nature and severity of his bilateral dry eye syndrome.  The adequacy of these VA examinations has not been challenged.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action to develop the claim, prior to appellate consideration, is required.

As for the May 2014 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the Board hearing, the undersigned identified the issue on appeal. Also, information was solicited regarding the Veteran's current symptoms and the existence of any outstanding medical records pertinent to the severity of his service-connected bilateral dry eye syndrome.  Therefore, not only was the issue  "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, on these facts, such omission was harmless, inasmuch as, following  the hearing, the Board sought additional development of the claim. 

In the  May 2015 remand, the Board instructed  the AOJ to arrange for the Veteran to undergo  VA examination to assess severity of his service-connected bilateral dry eye syndrome and to undertake appropriate action to associate any outstanding VA treatment records with the Veteran's claims file. In addition, the AOJ was instructed to give the Veteran another opportunity to submit additional evidence in support of his claims.  The Board finds that the AOJ substantially complied with the Board's remand directives,  as a new VA examination was conducted in September 2015; updated VA treatment records were associated with the claims file; and the Veteran was informed of his opportunity to submit additional evidence in a June 2015 letter.  

Thus, no further action with regard to the claim herein decided is necessary, as the AOJ substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the  matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

.II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the matter for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the effective date of the award of service connection, and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The RO assigned the initial, noncompensable rating  for the Veteran's bilateral dry eye syndrome under  Diagnostic Code 6099-6009, indicating that the disability is an unlisted eye condition (6099) rated as an unhealed eye injury (6009).  See 38 C.F.R. §§ 4.20. 4.27.  See also 38 C.F.R. § 4.31 (authorizing a noncompensable rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met).  

The criteria for rating disabilities of the eyes were revised, effective December 10, 2008.  However, the revised criteria are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008) (Applicability Date).  As the Veteran's claim was filed in January 2011, the revisions apply in this case.

The General Rating Formula for Diagnostic Codes 6000 through 6009 directs that evaluation of a disability rated under Code 6009  should be on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.

Under the General Rating Formula, 9, a 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating  requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009, Note.

Impairment of visual acuity is determined based on the corrected distance vision and/or impairment of visual fields.  38 C.F.R. §§ 4.76, 4.77.  A compensable rating is assigned only when vision is 20/50 or worse in one eye, and at least 20/40 in the other.  38 C.F.R. § 4.79.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

Diagnostic Code 6025 provides for a 20 percent rating based on disorders of the lacrimal apparatus when both eyes are involved.  38 C.F.R. § 4.79.

In connection with what was then a claim for service connection, the Veteran underwent a VA examination in August 2011.  During the examination, the Veteran reported that, while on active duty in 2009, sand scratched his eyes.  Subsequently, he was accidentally provided ear drops to use on his eyes, which caused redness, discharge, and pain.  He stated that, since that time, he had suffered from bilateral dry eyes that required the use artificial tears on a daily basis.  The examiner noted no history of incapacitating episodes due to eye disease or any evidence of eye neoplasms.  The Veteran's reported symptoms included pain, redness, discharge, burning/stinging, dryness, and photophobia in both eyes.  

On examination, there was no evidence of diplopia, funduscopic examination findings were normal, and there was no visual field defect.  The Veteran's central visual acuity was 20/40 uncorrected, bilaterally, and 20/25 corrected in the right eye, and 20/20 corrected in the left eye.  Slit lamp findings were abnormal bilaterally, with the following results: his eye lids and lacrimal duct were clear; the sclera/conjunctiva was 1+ papillae with diffuse injection; the cornea was clear but with low tear film; the anterior chamber was deep and quiet; the iris was flat and intact; and the lens was clear.  Tonometry was 15 bilaterally.  The examiner found no evidence of abnormal accommodation; abnormal lacrimal duct function; abnormal eyelids; chronic conjunctivitis; residuals of an eye injury; lagophthalmos; symblepharon; ptosis; nystagmus; eyelash loss; or eyebrow loss.  The examiner also noted that the Veteran had not lost any time from school as a result of his chronic dry eye syndrome, and that the Veteran's disability did not cause any significant effects upon his usual occupation or his daily activities.

In February 2013, the Veteran underwent another VA examination.  He then reported  that the dryness was worse during the night, and that his symptoms included burning, watering, and a gritty sensation.  He reported the use of artificial tears multiple times a day.  His visual acuity was 20/40 or better bilaterally, both corrected and uncorrected.  His pupils were round and reactive to light, and no afferent pupillary defect was present.  There was also no evidence of anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  There was no corneal irregularity resulting in severely irregular astigmatism, and there was no evidence of diplopia.  Tonometry was 18 bilaterally.  His eyes were externally normal; his lids and lashes were normal; his conjunctiva/sclera was normal bilaterally; his anterior chambers were normal; his irises were normal; and his lenses were normal.  However, the examiner noted that the Veteran's corneas exhibited a decreased tear lake and a decreased tear break-up time.  Internally, the eyes were normal.  There was no defect in the Veteran's visual field.  There was no evidence of any incapacitating episodes, and the examiner opined that the Veteran's bilateral dry eye syndrome did not impact his ability to work.

During the May 2015 Board hearing, the  Veteran described symptoms associated with his bilateral dry eye syndrome, the Veteran stated that when he woke up in the morning, his eyes were really dry and they felt like sand paper.  He stated that he continued to use artificial tears.  He complained of blurry vision in the morning, as well as trouble with bright lights.  He stated that, when studying, he would have to take frequent breaks to use his artificial tears.  He also stated that his vision had decreased since he was discharged from active duty.

Subsequently, pursuant to the Board's May 2015 remand, the Veteran underwent another VA examination in  September 2015.  His vison was 20/40 or better bilaterally, both corrected and uncorrected.  His pupils were round and reactive to light, and no afferent pupillary defect was present.  There was also no evidence of anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  There was no corneal irregularity resulting in severely irregular astigmatism, and there was no evidence of diplopia.  Tonometry was 18 in the right eye and 16 in the left eye.  His eyes were externally normal; his lids and lashes were normal; his corneas were normal; his anterior chambers were normal; his irises were normal; and his lenses were normal.  The examiner noted trace injection, bilaterally, in the conjunctiva and sclera.  Internally, the eyes were normal.  There was no defect in the Veteran's visual field.  With regard to pertinent physical findings, the examiner noted that the Veteran's bilateral dry eye syndrome resulted in a decreased tear break-up time (two seconds in the right eye, and three seconds in the left eye; normal is ten seconds).  There was no evidence of any incapacitating episodes.  With regard to the functional impact of the Veteran's disability, the examiner noted that dry eye syndrome could affect vision due to poor tear film, and it could cause constant discomfort and irritation, including gritty soreness and increased tearing.  The examiner also noted that those symptoms could make the use computer screens or working in a dusty environment very difficult.

Considering the pertinent evidence in light of the applicable rating criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for bilateral dry eye syndrome, under Diagnostic Code 6025, is warranted from the April 21, 2010 effective date of the award of service connection.

As noted above, the Veteran has consistently complained of bilateral dry eyes with symptoms such as blurry vision, light sensitivity/photophobia, pain, redness, discharge, and burning.  Although the August 2011 VA examiner found no physical findings of abnormal lacrimal duct function, she noted that examination of the Veteran's cornea revealed a clear but low tear film.  Additionally, while the February 2013 VA examiner did not specifically assess a lacrimal apparatus disorder, she nevertheless noted a decreased tear lake and a decreased tear break-up time.  The September 2015 examiner also noted that the Veteran suffered from a decreased tear lake and a very decreased tear break-up time.  In this regard, the Board notes that "lacrimal" is defined as "pertaining to the tears."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 996 (32nd ed. 2012).  

The evidence also shows that, since the Veteran's in-service injury, he has required constant use of artificial tears to help lubricate his eyes, and he had consistently complained of pain, burning, and blurry vision.  Based on this evidence, the Board finds that the Veteran is entitled to a 20 percent disability rating under Diagnostic Code 6025 for his service-connected bilateral dry eyes syndrome since the effective date of the award of service connection.  In this regard, the Board notes that the assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538   (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology
Here, at  a minimum, the Board finds that the collective evidence gives rise to a reasonable doubt on the question of whether the Veteran suffers from a lacrimal apparatus disorder.  See 38 C.F.R. § 4.3.

However, the Board finds that no higher rating is assignable at any pertinent point.  The 20 percent rating herein assigned is the maximum rating assignable under Diagnostic Code 6025.  Moreover, the Veteran's disability is not manifested by actual impairment of visual acuity (i.e., his visual acuity can be corrected to 20/40 or better, bilaterally), by loss of visual field, or scotoma.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  In this case, there have been no medical findings of tuberculosis of the eye, disability of the retina, glaucoma, benign or malignant growths of the eyeball, nystagmus, trachomatous conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of the eyebrows, eyelashes or eyelids, optic neuropathy, cataracts, aphakia, paralysis of accommodation, loss of eyelids, pterygium, a corneal transplant, keratoconus, or diplopia.  In addition, there is no evidence of current residuals of active, non-trachomatous conjunctivitis, over and above the symptomatology that is already being compensated under Diagnostic Code 6025.  In the absence of such findings, evaluating the Veteran's disability under Diagnostic Codes 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6023, 6024, 6026, 6027, 6029, 6030, 6032, 6034, 6035, 6036, or 6090 is not appropriate.  See 38 C.F.R. § 4.79.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has the Veteran's service-connected bilateral dry eye syndrome been shown to be so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) . See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's bilateral dry eye syndrome at all points pertinent to this appeal.  The rating schedule fully contemplates the symptoms associated with the disability, including the Veteran's complaints of pain, redness, burning, blurry vision, the daily use of artificial tears, difficulty using a computer screen, the need to take breaks from studying to give his eyes a rest, and photophobia.  Therefore, the Board finds that the rating criteria reasonably describe the disability level and symptomatology of the Veteran's service-connected dry eye syndrome.  As the Board finds that the rating schedule is adequate to evaluate the disability, the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no evidence or allegation  that the Veteran has been actually or effectively rendered unable to obtain or retain substantially gainful employment due to his service-connected bilateral dry eye syndrome.  On the contrary, , during his May 2014 hearing, the Veteran indicated that he was working and that he was pursuing his Master's degree in adult education.  As such, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

For all the foregoing reasons, the Board finds that an initial 20 percent, but no higher, rating for the Veteran's bilateral dry eye syndrome is warranted from April 21, 2010.  In reaching the decision to award an initial 20 percent rating, the Board has favorably applied the  benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).


ORDER

An initial, 20 percent rating for bilateral dry eye syndrome, from April 21, 2010, is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


